Rhodes, J.,
concurring:
The cross-complaint states facts sufficient to show that the defendant possessed all the qualifications of a preemptor; that he performed all the acts required on his part to enable him to secure the right of pre-emption; that he made the requisite proof before the register and receiver of the matters upon which his rights depended; and from those facts it appears that his claim to the right of pre-emption was superior to that of the plaintiff. It is also stated that there was a contest between Hall, the plaintiff’s grantor, and tho defendant, in respect to the right of pre-emption; that the matter was tried by the register and receiver, and that after the matter was decided by those officers, appeals were successively taken to the Commissioner of the General Land Office and to the Secretary of the Interior; that tho decision of each of those officers Avas in favor of Hall; but that such decisions resulted from false testimony, produced on the part of Hall, to the effect that the defendant had left his own land to settle upon the land in controversy.
The demurrer to the cross-complaint was sustained.
*494One of the questions arising upon these facts is whether the decisions of the officers of the Land Department, in a contest respecting the right of pre-emption, is final and conclusive upon all the issues of fact determined by them; or, in other words, whether in an action instituted by a party to the contest before the Land Department, to compel the other party to convey to him the title acquired from the United States, the Court can inquire into the facts upon which the claims of the respective parties depend, when the defeated party to the contest does not set up and show in the action fraud, accident or mistake, or some other ground of equitable jurisdiction. I have given my solution of this question in Rutledge v. Murphy, ante, p. 388, and am of the opinion that the demurrer to the cross-complaint should have been overruled.